

116 HR 8461 IH: To amend the Arms Export Control Act relating to export licenses for firearm silencers.
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8461IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Panetta introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Arms Export Control Act relating to export licenses for firearm silencers.1.Requirements relating to export licenses for firearm silencersSection 38 of the Arms Export Control Act (22 U.S.C. 2778) is amended by adding at the end the following:(l)Requirements relating to export licenses for firearm silencers(1)In generalNotwithstanding any other provision of law, the President may approve or otherwise issue a license for the export of firearm silencers only if the recipient end-user of the firearm silencers is the government of a foreign country or any person acting on behalf of such government.(2)Firearm silencer definedIn this subsection, the term firearm silencer has the meaning given that term in section 921(a)(24) of title 18, United States Code. .